DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-17 and 29-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 January 2022.

Status of the Claims
Claims 1-17 and 29-45 are pending.
Claims 10-17 and 29-45 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-9 are presented for examination and rejected as set forth below.

Priority
The instant application is a National Stage entry of International application PCT/US2019/024405 filed 27 March 2019, which claims the benefit of provisional application 62/648,731 filed 27 March 2018.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gurtner (U.S. PGPub. 2014/0370078), in view of Francillon (Yvan J. Francillon, et al, Histochemical Analysis of Growth Factor, Fibronectin, and Iron Content of Sickle Cell Leg Ulcers, 4 Wound Rep. Reg. 240 (1996)).
Applicants claims are directed to methods of treating skin ulcers caused by iron toxicity and free radical damage which comprise the application to the ulcer and surrounding skin a transdermal patch containing reverse micellar deferoxamine in a polymer matrix.  Dependent claims 2-4 specify the etiology of the ulcer being treated, establishing that each of sickle cell and venous leg ulcers are skin ulcers caused by iron toxicity and free radical damage.  Claims 5-7 
Gurtner describes the transdermal delivery of HIF-1α potentiating agents for the treatment of chronic skin wounds.  (Abs.; [0044]).  Skin ulcers of a variety of origins are described as suitably treatable by such means.  [0051-53].  The instantly claimed deferoxamine (DFO) is enumerated as a particularly preferred agent that increases HIF-1α activity.  [0012].  Gutner indicates that DFO chelates and sequesters iron, critical properties to promote vascular response and promote the healing of chronic skin ulcers.  [0127-29].  A particularly preferred embodiment of the DFO delivery system is a transdermal patch which incorporates DFO in a reverse micelle which is stabilized within a matrix of PVP and ethylcellulose, addressing limitations of Claims 1 and 5.  [0013-14; 0046].  Patches as medical dressings suitable for placing over any chronic would are specifically suggested, implying that the patch is to cover the would as well as the surrounding skin per the requirements of Claim 1.  [0069-70; 0079].  Gurtner describes the compositions as containing a variety of HIF-1α potentiating agent concentrations: at least 1%, about 7.5%, or even as much as 20% of the composition, addressing the limitations of Claim 6.  ([0067], Claim 4).  A specific embodiment of the patch formulation according to Gurtner includes DFO at a concentration of 1mg per square centimeter, in a square patch having dimensions of two centimeters by two centimeters.  [0156].  Gurtner indicated that the patches for transdermal delivery can be modified as needed to promote shelf life and diffusion rates, addressing limitations of Claims 7 and 9.  [0114].  While these dimensions fall outside of the range of 60-175mm recited by Claim 8, it must be remembered that Gurtner describes the patches as suitably providing therapeutic levels of DFO to provide treatment of chronic wounds such as skin ulcers.  A person of ordinary skill in the art would reasonably have See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Gurtner therefore suggests treatment of chronic wounds such as skin ulcers by the topical application of a patch composition containing DFO in reverse micelles stabilized in a PVP/ethylcellulose matrix.  Gutner does not, however, describe the use of these patches in the treatment of sickle cell ulcers.
This is cured by the teachings of Francillon, which establishes that leg ulcers are frequent complications of patients with homozygous sickle cell disease, addressing limitations of Claims 2 and 4.  (Pg. 240).  Francillon indicates that these sickle cell ulcers contain considerable quantities of iron, and suggests that the mobilization and removal of said accumulated iron may prevent ulceration or promote the healing of lesions already formed.  (Pg. 242-43).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have utilized the transdermal DFO patches of Gurtner as the means of chelating and removing iron from sickle cell ulcers advocated by Francillon.  One having ordinary skill in the art would have been motivated to do so owing to the fact that removal of the increased iron concentrations found in sickle cell ulcers is specifically taught as an advantageous means of promoting the healing of such ulcers, combined with the fact that the art establishes the DFO patches taught by Gutner are known to chelate and remove iron from skin ulcers.  Generally, it is prima facie obvious to select a known material for use in a process based on its See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gurtner (U.S. PGPub. 2014/0370078), in view of Wenk (Jutta Wenk, et al, Selective Pick-Up of Increased Iron by Deferoxamine-Coupled Cellulose Abrogates the Iron-Driven Induction of Matrix-Degrading Metalloproteinase 1 and Lipid Peroxidation in Human Dermal Fibroblasts In Vitro: A New Dressing Concept, 116 J Invest. Dermatol. 833 (2001)).
Gurtner, described in greater detail above, suggests treatment of chronic wounds such as skin ulcers by the topical application of a patch composition containing DFO in reverse micelles stabilized in a PVP/ethylcellulose matrix.  Gutner does not, however, describe the use of these patches in the treatment of venous leg ulcers.
This is cured by the teachings of Wenk, which establishes that elevated levels of iron deposition in chronic venous leg ulcers contributes to hostile prooxidant environments found therein. (Pg. 833).  The oxidant radicals generated in situ in these environments damages tissues directly as well as contributing to the increased generation of matrix metalloproteinases.  (Pg. 834).  Dressings containing DFO used to chelate and remove iron from these environments are described, as it their utility in preventing the development of a prooxidant microenvironment damaging to tissues in a venous leg ulcer environment.  Id., Pg. 837-38.
 It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have utilized the transdermal DFO patches of Gurtner as the means of chelating and removing iron from venous leg ulcers advocated by Wenk.  One having ordinary skill in the art would have been motivated to do so owing to the fact that removal of the prima facie obvious to select a known material for use in a process based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-8 of U.S. Patent No. 8,829,051 in view of Gurtner, Francillon, and Wenk, discussed in greater detail above.  The claims of the ‘051 patent are directed to the use of deferoxamine to treat foot ulcers in diabetic subjects, but are not directed to the treatment of the skin ulcers of the instant claims by the application of a topical deferoxamine patch composition.  Per the teachings of Gurtner, Francillon, and Wenk, however, the use of a topical DFO patch to treat each of sickle cell and venous leg ulcers is prima facie obvious use of DFO compositions.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,098,857 in view of Francillon and Wenk, discussed in greater detail above.  While the claims of the ‘857 patent are directed to the topical application of a transdermal DFO patch having reverse micelles of DFO stabilized within a PVP/ethylcellulose matrix, the treatment of sickle cell or venous leg ulcers is not particularly described.  Given the teachings of Francillon and Wenk, discussed in greater detail above, this is an obvious use of such DFO containing transdermal skin ulcer treating patches.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613